—Appeal from a judgment of the County Court of Delaware County (Estes, J.), rendered April 12, 1999, convicting defendant upon his plea of guilty of the crime of grand larceny in the third degree.
Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of the record and defense counsel’s brief leads us to the same conclusion. Defendant entered a knowing, voluntary and intelligent plea of guilty to the charge of grand larceny in the third degree in full satisfaction of the indictment against him and was sentenced to a prison term of 1 to 3 years, in accordance with the plea agreement. Accordingly, the judgment of conviction is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650). Inasmuch as the matters raised in defendant’s pro se submission are dehors the record, we are unable to address them on this appeal.
Mercure, J. P., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.